DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US 2020/0053637 A1) hereinafter Tsai.

Regarding claims 1, 8, and 15 – Tsai discloses a transceiver configured to receive, from a base station (BS), system information indicating a discovery burst transmission window, refer to Figure 14 and paragraphs [0103] to [0105], [0110], [0119], [0124], and claim 10.
a processor operably connected to the transceiver, the processor configured to: determine a set of quasi-co-located (QCLed) occasions within the discovery burst transmission window 
wherein the transceiver is further configured to receive, from the BS, a channel state information reference signal (CSI-RS) resource based on the determined set of QCLed occasions within the discovery burst transmission window, refer to Figures 11, 12, 14, 16, and [0081] to [0087], [0090], [0105], [0110], [0116], [0119].
	Tsai discloses in Figure 11 and paragraphs [0081], [0082], [0103], for each beam a discovery burst transmission window which comprises QCLed SSBs and a CSI-RS, therefore the three beams form a set of QCLed occasions each occasion including a discovery burst transmission window, a burst of SSBs and a CSI-RS co-located within the discovery burst transmission window.
Regarding claims 5, 12, and 19 – Tsai discloses receive a maximum number of CSI-RS in the set of QCLed occasions within the discovery burst transmission window, and wherein the maximum number of CSI-RS is determined as one, refer to Figure 11 and paragraphs [0082] to [0084]. 
Regarding claims 6 and 13 – Tsai discloses the transceiver is further configured to receive an SS/PBCH block in the set of QCLed candidate SS/PBCH blocks; the processor is further configured to determine to assume that a CSI-RS is received in a slot that was used to receive the SS/PBCH block, refer to Figures 11, 14, 16, and paragraphs [0081], [0103], [0106], [0107], [0117], and claim 14.
Regarding claims 7 and 14 – Tsai discloses configured not to receive other CSI-RS resources in the set of QCLed occasions within the discovery burst transmission window, refer to Figure 11 and paragraphs [0082] to [0084].
Regarding claim 20 – Tsai discloses receiving an SS/PBCH block in the set of QCLed candidate SS/PBCH blocks; determining to assume that a CSI-RS is received in a slot that was used to receive the SS/PBCH block; and receiving other CSI-RS resources in the set of QCLed occasions within the discovery burst transmission window, refer to Figures 11, 14, 16, and paragraphs [0081] to [0084], [0103], [0106], [0107], [0117], and claim 14.
Allowable Subject Matter

Claims 2-4, 7-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5-8, 12-15, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Wu et al. (US 2021/0282079 A1) discloses method and device for determining SSB transmission mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
19 January 2022
/John Pezzlo/
Primary Examiner, AU 2465